ITEMID: 001-85233
LANGUAGEISOCODE: ENG
RESPONDENT: CZE
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: TOMA, S. R. O. v. THE CZECH REPUBLIC
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Javier Borrego Borrego;Karel Jungwiert;Mark Villiger;Peer Lorenzen;Rait Maruste;Renate Jaeger;Snejana Botoucharova
TEXT: The applicant, Toma, s.r.o. is a private company registered in the Czech Republic. It was represented before the Court by Mr Petr Pisarovič, a lawyer practising in Břeclav. The Czech Government (“the Government”) were represented by their Agent, Mr V.A. Schorm, from the Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 27 May 1991 a certain D. brought a civil action against the Racio cooperative, the applicant’s predecessor. By a judgment of 27 August 1991 the Břeclav District Court (okresní soud) dismissed D.’s action. On 14 February 1992 the Brno Regional Court (krajský soud) upheld this judgment.
On an unspecified date in 1992 the applicant company joined the proceedings as one of successors of the Racio cooperative.
On 17 January 1994 the Prague High Court (Vrchní soud), upon D.’s appeal on points of law (dovolání) quashed the judgments of the lower courts and sent the case back to the District Court for further consideration.
On 11 February 1997 the District Court suspended the proceedings on the ground that other proceedings were pending before the same court which could have had an impact on the present proceedings. On 16 March 1998 the Regional Court quashed this decision and sent the case back to the District Court which, on 6 September 2000, again decided to suspend the proceedings. On 31 August 2001 the Regional Court quashed this decision.
By a judgment of 9 April 2003 the District Court delivered a judgment on the merits of Mr D.’s action. On 20 April 2005 the Regional Court decided on the applicant company’s appeal.
The relevant domestic law and practice concerning remedies for the allegedly excessive length of judicial proceedings are set out in the Court’s decision in the case of Vokurka v. Czech Republic, no. 40552/02 (dec.), §§ 11-24, 16 October 2007).
